

113 S2908 IS: Affordable Health Insurance for the Middle Class Act
U.S. Senate
2014-09-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II113th CONGRESS2d SessionS. 2908IN THE SENATE OF THE UNITED STATESSeptember 18, 2014Mrs. Feinstein introduced the following bill; which was read twice and referred to the Committee on FinanceA BILLTo amend the Internal Revenue Code of 1986 to expand eligibility for the refundable credit for
			 coverage under a qualified health plan, and for other purposes.1.Short titleThis Act may be cited as the Affordable Health Insurance for the Middle Class Act.2.Expanding eligibility for refundable credit for coverage under a qualified health plan(a)In
		generalSubparagraph (A) of section 36B(c)(1) of the Internal
		Revenue Code of 1986 is amended by striking 400 percent and
		inserting 600 percent.(b)Conforming
		amendments(1)The
		table contained in clause (i) of section 36B(b)(3)(A) of such Code is amended in
			 the first column of
		the last row by striking 400% and inserting 600%.(2)Clause (i) of
		section 36B(f)(2)(B) of such Code is amended—(A)by striking
		400 percent and inserting 600 percent, and(B)in the first column of the last row of the table contained in such clause, by striking 400% and inserting 600%.(c)Effective
		dateThe amendments made by this section shall apply to taxable
		years ending after December 31, 2014.3.Increase in excise tax rate for small cigars and cigarettes(a)In general
				(1)Small
			 cigarsSection 5701(a)(1) of the Internal Revenue Code of 1986 is
			 amended by striking $50.33 and inserting
			 $52.83.
				(2)Small
			 cigarettesSection 5701(b)(1) of such Code is amended by striking
			 $50.33 and inserting $52.83.
				(b)Effective
			 DateThe amendments made by this section shall apply to articles
			 removed (as defined in section 5702(j) of the Internal Revenue Code of
			 1986)
			 after December 31, 2014.
			